408 F.2d 1326
UNITED STATES of America, Appellee,v.Roger Zaylor MASON, Appellant.
No. 12869.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1969.Decided April 11, 1969.

Robert G. Cabell, Jr., Richmond, Va.  (White, Roberts, Cabell & Paris, Richmond, Va., on brief), for appellant.
Michael Morchower, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before BOREMAN, WINTER, and CRAVEN, Circuit Judges.
PER CURIAM:


1
Roger Zaylor Mason was granted ministerial exemption from the draft as a Pioneer of the Jehovah's Witness sect.  When he ceased his activity as a Pioneer and listed his principal occupation as automobile mechanic the Board reclassified him 1 A, and subsequently accorded him classification as a conscientious objector.  Upon his refusal to report for civilian work in lieu of military service he was charged and convicted of a violation of 50 U.S.C.A. App. 456(j) and 462(a), and appeals.


2
We agree with the district judge that there was a basis in fact for re-classification, and that the Board did not abuse its discretion in declining defendant's request to re-open and consider anew its final 1-O classification.


3
Affirmed.